Citation Nr: 1720756	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disability.


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most previously before the Board in April 2015.

A claim of entitlement to service connection for compensation for a dental disorder also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of entitlement to service connection for outpatient dental treatment has therefore also been raised by the Veteran, but this issue does not appear to have been adjudicated yet by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have a dental condition resulting from a combat wound or other service trauma.


CONCLUSION OF LAW

Service connection for compensation purposes for a dental disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in December 2013.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records and service dental treatment records are associated with the claims file, as are VA medical records.  The Veteran has been informed that attempts to obtain records from a VA facility in Lake City, Utah and a private dental office in Georgia have been unsuccessful.  

The Board finds that the VA examination obtained in this case is adequate as the opinion considered the pertinent evidence of record and provided a rationale for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran's service dental records have been obtained, and in November 2016 the Veteran underwent a VA dental examination that provided a medical opinion.  Accordingly, there has been compliance with the prior remands.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913.  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014).

The Veteran asserts that he received improper dental work during service pertaining to his front upper teeth.  He does not assert that he was in combat.

Dental service treatment records dated from January 1980 through August 1980 reflect treatment for teeth numbers 7 through 9.  A December 1980 service dental record indicates that the Veteran's wisdom teeth were extracted.  

A March 2010 VA medical record noted that the Veteran was missing his four top front teeth.  Examination revealed missing and deteriorated 4 front top teeth, with a "post in one."  

A November 2016 VA dental examination report noted a diagnosis of fractured teeth, with a date of diagnosis noted as "Veteran reports 1990."  The medical history portion of the examination indicated as follows:

Veteran is reporting trauma to his anterior maxillary dentition, prior to entry in the service.  The teeth were treated in the military; eventually lost teeth # 7-9; retained root of tooth # 9 with endodontic obturation is present.

The examiner indicated that there was no mandible or maxilla loss or bony injury.  The examiner essentially indicated that the Veteran's dental disability was not likely related to his military service, and noted that dental trauma had occurred prior to the Veteran's active service.

While there is clear evidence that the Veteran complained of problems with his teeth during service, there is no showing that the Veteran suffered any dental trauma during service.  In fact, the Veteran himself has indicated that he suffered dental trauma prior to his active service.  Not only is there no indication of dental trauma during service, there is also no evidence of any bone loss through trauma.  While the Veteran was treated for some dental complaints during service, it has been held that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service (see 38 C.F.R. § 3.306 (b)(1) (2016); VAOGCPREC 5-97).

In sum, the record does not indicate that any trauma during service caused damage that resulted in a dental disability, and the Veteran has not presented any competent medical evidence that he has a dental disorder for which service-connected compensation may be granted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit favorable determinations.


ORDER

Service connection for a dental disability for compensation purposes is denied.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


